In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-09-00020-CR
______________________________


JASON BRADLEY FEARS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 7th Judicial District Court
 Smith County, Texas
Trial Court No. 007-0738-07





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Jason Bradley Fears appeals from the adjudication of his guilt for the offense of sexual
assault of a child. (1) See Tex. Penal Code Ann. § 22.011 (Vernon Supp. 2008).  Fears was sentenced
by the trial court to fourteen years' imprisonment.  See Tex. Penal Code Ann. § 12.33 (Vernon
2003).  Fears was represented by different, appointed counsel at trial and on appeal.  
	Fears' attorney has filed a brief which discusses the record and reviews the proceedings. 
Counsel has thus provided a professional evaluation of the record demonstrating why, in effect, there
are no arguable grounds to be advanced.  This meets the requirements of Anders v. California, 386
U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); and High v. State, 573
S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).
	Counsel mailed a copy of the brief to Fears April 27, 2009, informing him of his right to
examine the entire appellate record and to file a pro se response.  Counsel simultaneously filed a
motion with this Court seeking to withdraw as counsel in this appeal.  Fears has neither filed a pro se
response, nor has he requested an extension of time in which to file such a response.
	We have determined that this appeal is wholly frivolous.  We have independently reviewed
the clerk's record and the reporter's record, and we agree that no arguable issues support an appeal. 
See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  In a frivolous appeal
situation, we are to determine whether the appeal is without merit and is frivolous, and if so, the
appeal must be dismissed or affirmed.  See Anders, 386 U.S. 738.
	We affirm the judgment of the trial court. (2)


						Josh R. Morriss, III
						Chief Justice

Date Submitted:	July 2, 2009
Date Decided:		July 3, 2009

Do Not Publish
1. Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court
by the Texas Supreme Court pursuant to its docket equalization efforts.  See Tex. Gov't Code Ann.
§ 73.001 (Vernon 2005).  We are unaware of any conflict between precedent of the Twelfth Court
of Appeals and that of this Court on any relevant issue.  See Tex. R. App. P. 41.3.
2. Since we agree this case presents no reversible error, we also, in accordance with Anders,
grant counsel's request to withdraw from further representation of Fears in this case.  No substitute
counsel will be appointed.  Should Fears wish to seek further review of this case by the Texas Court
of Criminal Appeals, Fears must either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review.  Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing that was
overruled by this Court.  See Tex. R. App. P. 68.2.  Any petition for discretionary review must be
filed with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals along
with the rest of the filings in this case.  See Tex. R. App. P. 68.3.  Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.
See Tex. R. App. P. 68.4.

ption Locked="false" Priority="67" SemiHidden="false"
   UnhideWhenUsed="false" Name="Medium Grid 1"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00108-CR
                                                ______________________________
 
 
                                    DAVID HEATH FOUSE,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                         On Appeal from the 8th Judicial District Court
                                                           Hopkins County, Texas
                                                          Trial Court
No. 0820356
 
                                                        
                                          
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                     MEMORANDUM 
OPINION
 
            David
Heath Fouse has filed an appeal from six convictions.  Three are for the first- degree felony of
aggravated sexual assault on a child (under fourteenB.P.), and three are for
the second-degree felony of sexual assault on a child (under seventeenR.R. and
C.J.).  A single brief has been filed to
address all six appeals.  Fouse testified
at trial.  He admitted that he was
convicted in 1999 of the felony offense of assault on a peace officer and the
state-jail felony offense of burglary of a building, and admitted having sexual
intercourse with B.P. and C.J.
            This
appeal is from his conviction for aggravated sexual assault on a child under fourteen,
on B.P.  Fouses appellate brief raises
no issue, and makes no argument, concerning this conviction.  When a point of error is inadequately
briefed, we will not address it.  Vuong
v. State, 830 S.W.2d 929 
(Tex. Crim. App. 1992).  This situation
goes one step beyond simple inadequate briefing.  Points are not merely inadequately briefed,
they are not raised at all.  This Court
is not the appellants advocate. 
Although we have an interest in a just adjudication, we also have an
interest in remaining impartial.  Ex
parte Lowery, 840 S.W.2d
550, 552 n.1 (Tex. App.Dallas 1992), revd
on other grounds, 867 S.W.2d 41 (Tex.
1993).  Thus, we will not brief a
defendants case for him or her. 
Heiselbetz v. State, 906 S.W.2d 500, 512 (Tex. Crim. App. 1995); see
Busby v. State, 253
S.W.3d 661, 673 (Tex. Crim. App. 2008);
Lawton v. State, 913 S.W.2d 542, 554 (Tex. Crim. App. 1995), overruled
on other grounds by Mosley v. State, 983 S.W.2d 249 (Tex. Crim. App. 1998).
            Further,
the Texas Court of Criminal Appeals has explicitly held that an appellate court
cannot reverse a case on a theory not presented to the trial court or raised on
appeal.  Gerron v. State, 97 S.W.3d 597 (Tex. Crim. App.
2003); Hailey v. State, 87 S.W.3d 118 (Tex. Crim. App. 2002).  With no arguments or theories to support a
request for reversal being made in connection with this conviction on appeal,
there is nothing before this Court that we may review. 
            We
affirm the judgment.
 
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          April
28, 2010
Date Decided:             April
29, 2010
 
Do Not Publish